Citation Nr: 0830667	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2005 for grant of a total disability rating based on 
individual unemployability due to a service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

A hearing was held before the undersigned Veterans' Law Judge 
in May 2008 and a transcript of this hearing is of record.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran. In essence, the following sequence is required:  
There must be a decision by the RO; the veteran must timely 
express disagreement with the decision; VA must respond by 
issuing a statement of the case that explains the basis for 
the decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction) and Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, and that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).

In an August 2005 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
In September 2005, the veteran's representative submitted a 
letter requesting reconsideration of the decision.  In 
December 2005, the veteran's disability rating for 
degenerative disc disease of the lumbar spine was increased.  
The veteran's representative submitted another letter in 
December 2005 requesting an earlier effective date for the 
new rating.  In a November 2006 statement, the veteran again 
requested an earlier effective date for his low back 
disability.  However, in April 2007, the veteran's 
representative informed the RO that the veteran was 
withdrawing his earlier appeals related to his back claim and 
was only appealing the effective date of his grant of total 
disability for individual unemployability.  

Based on the above, the only issue presently before the Board 
is entitlement to an earlier effective date for TDIU.  See 
38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  VA received a claim from the veteran in October 1957, 
requesting service connection for a low back disability and a 
TDIU.  

2.  In a January 1958 letter, VA informed the veteran that 
his 1957 claim was disallowed due to the veteran's failure to 
attend a scheduled VA examination.  The veteran did not 
attend a physical examination within one year of notice of 
the decision, submit additional evidence, or otherwise 
attempt to prosecute his claim.  

3.  After January 1958, the next communication from the 
veteran seeking entitlement to service connection and a TDIU 
was received by VA in January 2005.  

4.  Service connection had not been established for any 
disability prior to an August 2005 rating decision which 
granted service connection for degenerative disc disease of 
the lumbar spine effective January 2005.  


CONCLUSIONS OF LAW

1.  The veteran abandoned his 1957 claim.  38 C.F.R. § 3.158.  

2.  The criteria for entitlement to an effective date earlier 
than January 25, 2005 for a TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  38 C.F.R. § 5110(b)(2) 
provides that "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2007).

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
that claim will be considered abandoned.  38 C.F.R. § 3.158 
(2007).  Additionally, failure to inform VA of a current 
address or to report for a VA examination may constitute an 
abandoned claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  38 C.F.R. § 3.158.  If 
the right to compensation benefits is finally established 
following the abandonment of a previous claim, the payment of 
such compensation will not commence earlier than the date of 
filing the new claim.  Id.

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The veteran first filed a claim for compensation in 1956 
seeking entitlement to service connection for a low back 
disability.  This claim was dismissed for failure to 
prosecute.  

In October 1957, the veteran filed another claim seeking 
entitlement to service connection for a ruptured disc and 
indicated that he was unable to work because of his 
disability.  Thus, the claim is construed as a claim for a 
TDIU, as well as a claim for service connection, even though 
at the time the claim was filed, service connection had not 
been established for any disability.  

Of record is a January 1958 letter from VA to the veteran at 
his address of record informing him that because he failed to 
report for a scheduled VA examination without good cause 
shown, his claim would be disallowed.  The veteran was 
instructed that an examination was necessary to properly 
evaluate his claim and that if he notified the RO of his 
willingness to undergo an examination, the examination would 
be rescheduled and his claim reconsidered.  

There is no evidence of record that the veteran attempted to 
reschedule the examination, submit additional evidence, or 
otherwise act on his 1957 claim at any time until he filed a 
claim in January 2005 seeking entitlement to service 
connection for a low back disability and reporting that he 
was unable to work because of this disability.  

The Board finds that the notice to the veteran in January 
1958 was very clear:  "No further action will be taken 
thereon unless you inform us of your willingness to report 
for an examination" 

In 1957, the RO met its responsibility in attempting to 
develop the claim, including obtaining the veteran's service 
treatment records and records relating to a 1957 
hospitalization, and informed the veteran that no further 
action could be taken until the veteran underwent a physical 
examination.  The veteran took no action in response to this 
notification, thus abandoning his claim.  38 C.F.R. § 3.158.  

While the veteran asserted at his hearing that he never 
received the letter informing him that his claim had been 
disallowed, that letter was sent to the veteran's address of 
record.  See Hearing Transcript at 5.  There is no evidence 
that this correspondence was returned as undeliverable or 
that the veteran has ever claimed that VA mailed it to the 
wrong address.  

A long line of case law establishes a presumption of 
regularity that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  Unless rebutted by clear evidence 
to the contrary, VA is entitled to the benefit of this 
presumption.  Id.  The Court has specifically held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity afforded VA operations.  
Jones v. West, 12 Vet. App. 98, 100, 102 (1998).  

The presumption of regularity attaches to "all manner of VA 
processes and procedures."  See Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  This includes VA's mailing practices.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  
Evidence that the veteran has not received a document, 
standing alone, is not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Id.  Here, the veteran has presented no 
evidence other than his assertions that he failed to receive 
VA's notification that his 1957 claim had been disallowed.  
Such assertions are insufficient to overcome the presumption 
of regularity.  See Jones, 12 Vet. App. at 102.  

Accordingly, the Board finds that the veteran was properly 
notified that his 1957 claim was disallowed due to his 
failure to undergo an examination.  Not only did the veteran 
fail to reschedule the examination within one year, he took 
no action at all on his claim for over forty years.  In 
short, the veteran abandoned his 1957 claim.  

VA did not receive another claim for service connection from 
the veteran until he filed a claim in January 2005 seeking 
entitlement to service connection for a low back disability.  
In his claim, he stated that he was unable to work due to his 
disability, which was construed as a claim for a TDIU, should 
service connection be granted.  In January 2006, the veteran 
filed a formal application for increased compensation based 
on individual unemployability.  The RO granted service 
connection for degenerative disc disease of the lumbar spine 
in an August 2005 rating decision and assigned an effective 
date of January 2005.  In a June 2006 rating decision, the RO 
granted entitlement to a TDIU, again assigning an effective 
date of January 2005.  The veteran has appeal this June 2006 
rating decision, asserting that his entitlement to a TDIU 
should be assigned an effective date of October 1957 when he 
filed his prior claim.

As the Board has discussed above, the veteran abandoned his 
1957 claim.  If entitlement to compensation benefits is 
established following the abandonment of a previous claim, 
the payment of such compensation will not commence earlier 
than the date of filing the new claim.  38 C.F.R. § 3.158.  
Thus, the veteran is not entitled to an effective date for 
his TDIU compensation earlier than January 25, 2005, the date 
he first filed a claim for service connection following 
abandonment of his 1957 claim.  

The Board has considered whether the veteran could be granted 
an effective date of May 2004, since the veteran filed a 
claim for pension benefits in May 2004 and indicated in his 
application that was unable to work due to several 
disabilities, including a low back disability.  However, 
total disability based on individual unemployability is 
granted where a veteran is unable to secure substantially 
gainful employment due to the severity of a service connected 
disability.  See 38 C.F.R. § 4.16.  Thus, before compensation 
for individual unemployability can be granted, the veteran 
must have a service connected disability or disabilities of 
sufficient severity.  In 2004 when he filed a claim for a 
pension, the veteran did not have any service connected 
disabilities nor did he request service connection for such.  
Consequently, he could not be granted increased compensation 
based on individual unemployability.  

Further, the Board finds that the May 2004 claim was clearly 
not an effort by the veteran to reopen the claim of TDIU.  
The veteran was clearly requesting a VA pension. 

Based on the above evidence, assignment of an effective date 
earlier than January 2005 is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board wishes to explain to the veteran that it is not 
denying his claim for an earlier effective date because it 
found that he was able to work between 1957 and 2005.  The 
Board makes no findings at all on this issue.  Rather, the 
Board is denying the veteran's appeal based on its finding 
that January 2005 marks the date of the first claim for 
service connection or a TDIU received by VA after the veteran 
abandoned his 1957 claim.  As the Board has discussed above, 
where entitlement to compensation is established after a 
previous claim for the same disability was abandoned, 
compensation can only be granted from the date the new claim 
was filed.  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in February 2005 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this March 2006 notice was not provided to the 
veteran prior to the initial rating decision on the claim by 
the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of another rating decision in June 2006, a statement of 
the case issued in June 2007, and a supplemental statement of 
the case in September 2007 after the notice was provided in 
March 2006.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, VA treatment records, and private 
treatment records from Fogarty Memorial Hospital.  The 
veteran was also afforded a VA examination in August 2005, 
two examinations in September 2005, and two examinations in 
April 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


